 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER LEE McNAIR,                            No. 2:17-CV-2120-TLN-DMC
12                        Plaintiff,
13              v.                                       FINDINGS AND RECOMMENDATIONS
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                          Defendant.
16

17

18                   Plaintiff, who is proceeding pro se,1 brings this action for judicial review of a final

19   decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). On May 16, 2018,

20   the court granted plaintiff’s motion for leave to proceed in forma pauperis. That order required

21   plaintiff to submit to the United States Marshal, within 15 days of the date of service of the order,

22   a completed summons and copies of the complaint, and file a statement with the court that said

23   documents have been submitted. Plaintiff was warned that failure to comply may result in

24   dismissal of this action for lack of prosecution and failure to comply with court rules and orders.

25   See Local Rule 110. As of August 10, 2018, more than 15 days had elapsed and the court

26   directed plaintiff to show cause in writing within 30 days why the action should not be dismissed

27
            1
                   The court’s October 24, 2018, order erroneously stated plaintiff is proceeding with
28   retained counsel.
                                                    1
 1   for lack of prosecution and failure to comply with court rules and orders. To date, plaintiff has

 2   not responded to the court’s order to show cause or submitted the required documents.

 3                  The court must weigh five factors before imposing the harsh sanction of dismissal.

 4   See Bautista v. Los Angeles County, 216 F.3d 837, 841 (9th Cir. 2000); Malone v. U.S. Postal

 5   Service, 833 F.2d 128, 130 (9th Cir. 1987). Those factors are: (1) the public's interest in

 6   expeditious resolution of litigation; (2) the court's need to manage its own docket; (3) the risk of

 7   prejudice to opposing parties; (4) the public policy favoring disposition of cases on their merits;

 8   and (5) the availability of less drastic sanctions. See id.; see also Ghazali v. Moran, 46 F.3d 52,

 9   53 (9th Cir. 1995) (per curiam). A warning that the action may be dismissed as an appropriate

10   sanction is considered a less drastic alternative sufficient to satisfy the last factor. See Malone,

11   833 F.2d at 132-33 & n.1. The sanction of dismissal for lack of prosecution is appropriate where

12   there has been unreasonable delay. See Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir.

13   1986). Dismissal has also been held to be an appropriate sanction for failure to follow local rules,

14   see Ghazali, 46 F.3d at 53, failure to comply with an order to file an amended complaint, see

15   Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992), failure to inform the district court

16   and parties of a change of address pursuant to local rules, see Carey v. King, 856 F.2d 1439,

17   1440-41 (9th Cir. 1988) (per curiam), failure to appear at trial, see Al-Torki v. Kaempen, 78 F.3d

18   1381, 1385 (9th Cir. 1996), and discovery abuses, see Henry v. Gill Indus., Inc., 983 F.2d 943,

19   948 (9th Cir. 1993).

20                  In this case, having considered the factors outlined above and in light of plaintiff’s
21   non-compliance with court orders and failure to prosecute, the court finds dismissal is an

22   appropriate sanction.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///
                                                         2
 1                  Based on the foregoing, the undersigned recommends that this action be dismissed,

 2   without prejudice, for lack of prosecution and failure to comply with court rules and orders.

 3                  These findings and recommendations are submitted to the United States District

 4   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

 5   after being served with these findings and recommendations, any party may file written objections

 6   with the court. Responses to objections shall be filed within 14 days after service of objections.

 7   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

 8   Ylst,951 F.2d 1153 (9th Cir. 1991).

 9

10

11   Dated: November 1, 2018
                                                           ____________________________________
12                                                         DENNIS M. COTA
13                                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       3
